 ARROW AUTOMOTIVE INDUSTRIES487Arrow Automotive Industries, Inc. and Local 1596,International Union, United Automobile, Aero-space & Agricultural Implement Workers ofAmerica, UAW. Case 1-CA-1857725 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 16 August 1982 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheCharging Party and the General Counsel filed ex-ceptions and supporting briefs and the Respondentfiled cross-exceptions. The Charging Party and theGeneral Counsel filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The question to be decided here is whether theRespondent violated Section 8(a)(5) and (1) by fail-ing to bargain with the Union before deciding toclose its strike-besieged Hudson, Massachusettsplant and to transfer the work permanently to itsSpartanburg, South Carolina plant. We agree withthe judge that the Respondent had a mandatoryduty to bargain about its decision to close theHudson plant and to relocate the work to one of itsother plants. We disagree, however, with his con-clusion that the complaint should be dismissed be-cause the Respondent met its bargaining obligation.The Respondent is a multiplant enterprise en-gaged in the remanufacture, sale, and distributionof automotive parts. Each of the Respondent'splants primarily produces for customers in the geo-graphic area where it is located. The Union repre-sented employees at the Respondent's Hudson,Massachusetts plant, whose market was the North-east. In 1980, the Respondent's other operating re-gional plants were in Spartanburg, South Carolina;Morri1ton, Arkansas; and Vernon, California.On 22 October 1980 the parties conunenced bar-gaining for a new collective-bargaining agreementto succeed the one due to expire on 30 November1980 The Union pressed proposals for: an annual65-cent across-the-board wage increase; a substan-tial increase in truckdrivers' overall compensation;retention of Blue Cross-Blue Shield health insur-ance with the Respondent assuming all premiumcosts; an extension of health insurance coverage toretirees and employees entitled to workers' corn-pensation; several additional holidays and vacationdays; an increase in monthly pension paymentsfrom $2.45 to $5 over the 3 years of the contract;and increasing both the term of disability benefitcoverage from 13 to 26 weeks and the amount ofthe monthly benefit by $10 per year. The Respond-ent itself counteroffered: a yearly 45-cent across-the-board increase; some improvements in truck-driver compensation and vacation benefits; and anincrease in monthly pension payments from $2.45to $3.45 over the contract's term.The contract negotiations focused on the issue ofhealth insurance, including the Respondent's pro-posal to shift from a Blue Cross-Blue Shield plan toa plan underwritten by Prudential. After nine bar-gaining sessions with little movement, the Hudsonplant employees struck on 1 December 1980. TheHudson plant ceased operating and the Respond-ent's Spartanburg plant serviced the struck plant'scustomers.After two fruitless bargaining sessions during thestrike, the employees met on 2 March 19811 andvoted to reject the Respondent's latest contractproposals. Also in early March, Respondent Execu-tive Vice President Ledbetter asked the Respond-ent's attorney, Watson, how long the negotiationswith the Union could "keep going as it is." Ledbet-ter stated that he wanted something done and thatclosing the Hudson plant was a consideration.When Watson later informed Ledbetter that theRespondent's offer had been rejected, Ledbetter in-dicated that he was serious about wanting to closethe plant. During this same period, Ledbetter askedVice President Koontz to look into the question ofclosing the Hudson plant. (Koontz had earliermade an informal study in 1978 concerning theclosing of the plant which had never been dis-cussed by the board of directors.) On 9 March theRespondent sent the Union the following telegram:THIS IS TO NOTIFY YOU THAT THE EMPLOYER,ARROW AUTOMOTIVE INDUSTRIES, INC.,HEREBY WITHDRAWS ALL OF ITS CONTRACTPROPOSALS PREVIOUSLY MADE. AT THIS TIME,THE EMPLOYER NOW HAS UNDER CONSIDER-ATION A DECISION WHETHER OR NOT TO CON-TINUE OPERATIONS AT ITS HUDSON, MA FACILI-TY. BEFORE A DECISION IS MADE IN THISREGARD, THE EMPLOYER SOLICITS YOUR INPUTAND SUGGESTIONS. FOR THIS PURPOSE WE RE-QUEST A MEETING AT YOUR EARLIEST CON-VENIENCE ON OR BEFORE TUESDAY, MARCH 24,1981.1 All dates hereafter refer to 1981.284 NLRB No. 57 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Respondent and the Union met on 23March. At the meeting, Union Representative Cec-caroni suggested that the Respondent not close theplant and asked Watson why the plant was to beclosed. Watson attributed the proposed closing toeconomic reasons, noting that the plant had lost$1,092,000 in calendar year 1980. The parties thenbroke into caucuses, during which the Union pre-pared a new 3-year contract proposal. When themeeting resumed, the Union orally submitted itsnew proposal. This proposal placed the Union ineffective accord with the Respondent's withdrawnproposals for: general wage increases (the Unionreduced its demand by 20 cents); truckdriver com-pensation (the Union accepted the Respondent'sterms); vacations and holidays (the Union aban-doned its demands for additional days); health in-surance carrier (the Union agreed to a Prudentialplan); health insurance coverage (the Union aban-doned demands for retiree and worker compensa-tion coverage); and initial health insurance premi-um copayment rates. Measured again by referenceto the proposal withdrawn by the Respondent on 9March, the Union continues to differ in its propos-als for (1) pension benefit increases; (2) accidentand sickness benefit increases; (3) the elimination ofany deductible from a health insurance plan; and(4) the Respondent's assumption of a pro rata shareof any health insurance premium increases. TheUnion did not indicate that its new proposals werea-final offer.After Ceccaroni made his presentation, Watsontwice asked him if that was all he had to present inanswer to the Respondent's 9 March telegram.Both times Ceccaroni stated yes. Watson did notcomment about the adequacy of the Union's ' pro-posals, nor did he indicate at any time during thismeeting what cost concessions might be needed toavoid closing the Hudson plant. Watson ended themeeting by stating that the Respondent would getback to the Union in a couple of days with the de-cision.On 25 March the Respondent's board of direc-tors decided to close the Hudson plant and to relo-cate the work permanently at its Spartanburg plant.The parties stipulated that the board made its deci-sion strictly for the economic reasons of decliningsales and escalating production costs. Productioncosts referred mainly to labor costs, especially thecost of health insurance, which was more expen-sive at the Hudson plant than at the Spartanburgplant. The minutes of the directors' meeting, in-cluded in the record by stipulation, reaffirm thesedecisional factors. They also refer to a discussionof "the impact of shut-down costs at Hudson andstart-up costs at the new plant in Santa Maria,"stating that "since the cost impact of shutting downHudson is a net saving, the California situation isnot relevant to the decision regarding Hudson." Inaddition, the minutes state that after the directorsformally voted to close the Hudson plant, they dis-cussed the possibility of using this plant's equip-ment at other plants and "deemed appropriate" thetransfer of equipment "where useful and economi-cally advisable," but "no final decision was made."The Respondent notified the Union by telegramdated 25 March of its decision to close the plantand requested a meeting to bargain over the effectsof the closing. The following day, the Union de-manded that the Respondent bargain with it overwhether the Hudson plant was to be closed andstated that it had certain information requests andproposals to present on the subject.During the first half of 1980, the Respondent haddecided to replace its facility in Vernon, California,with a plant in Santa Maria, California, the plantreferred to in the minutes of the directors' meeting.The Respondent had purchased the necessary landand construction had started on the new plant,with completion scheduled for late 1981. Subse-quent to closing the Hudson plant, the Respondentdecided to transfer 85 percent of the equipmentfrom that plant to the Santa Maria facility.The judge found that the Respondent had a dutyto notify and bargain with the Union over its deci-sion to close and relocate the Hudson plant oper-ations. He distinguished this duty, however, fromthe usual duty applicable to other mandatory sub-jects of bargaining. He found that the Respondentdid not have a duty to bargain to impasse over thedecision, only the lesser duty to notify the Unionand to afford it the opportunity to be heard aboutthe closing of the Hudson plant. He also noted thatimpasse had been reached earlier in the bargainingfor a new contract and concluded that the 'Unionhad failed to convince the Respondent on 23March that it was seriously interested in bargainingabout the decision to close the plant. Accordingly,the judge recommended dismissing the complaintin its entirety.The first issue to be considered is whether theRespondent had a mandatory duty to bargain aboutits decision to close and relocate the Hudson plantoperations. In Otis Elevator Co.,2 the Board heldthat bargaining about a management decision willbe mandatory only when that decision turns ondirect modification of labor costs and not on achange in the basic direction or nature of the enter-prise.32 269 NLRB 891 (1984).3 Id. at 893. ARROW AUTOMOTIVE INDUSTRIES489Here, the circumstances surrounding the Re-spondent's decision to close the Hudson plant andpermanently transfer the work to the Spartanburgplant were as follows: (1) The Hudson plant hadbeen losing money since 1977, had lost over $1 mil-lion the previous year, and was losing more moneyin 1981 because of the strike. (2) Although thenortheast market was declining, the major reasonfor the Hudson plant's losses was escalating laborcosts. (3) According to the Respondent's calcula-tions, the Union's wage proposals alone wouldhave increased those costs by hundreds of thou-sands of dollars a year. (4) The northeast marketwas being serviced more efficiently and with lowerlabor costs at the Spartanburg plant. (5) The Re-spondent raised the issue of closing and transfer indirect response to the Union's rejection of its con-tract proposal on March 2. Under these circum-stances, we find that the Respondent's decision toclose the Hudson plant and to transfer work per-manently to the Spartanburg facility was a directconsequence of its frustration with the lack ofprogress in resolving economic issues, particularlyhealth insurance costs, in contract negotiationswith the Union.The Respondent has failed to substantiate itsclaim that other factors determined its decision toclose the Hudson plant or made that decision amajor change in the scope or direction of the Re-spondent's business. In particular, we reject thecontention of a linkage between the Hudson shut-down and the opening of the Santa Maria plant.The record does not support this assertion. TheRespondent had made a commitment to open theSanta Maria facility long before it had decided toclose the Hudson plant, and there is no evidence toindicate that the continuation of the Santa Mariaproject was in any way contingent on a decision toclose the Hudson plant. The Santa Maria plantmerely replaced the Respondent's Vernon, Califor-nia facility. In fact, the minutes of the 25 Marchboard of directors' meeting reflect a concern onlythat the Hudson plant closing not have an adverseeffect on the startup costs of the new plant. Fur-ther, although most of the Hudson plant equipmentwas subsequently transferred to the Santa Mariaplant, the decision to do so was not made untilsome time after 25 March. Finally, the Hudsonplant closing did represent a consolidation of theRespondent's operations from four to three plants,but there was no departure from its existing systemof regional production and sale of the same prod-uct line.We conclude that the decision to close theHudson facility and to relocate the work to theSpartanburg plant turned upon labor costs and didnot involve the scope, direction, or nature of theRespondent's business. Accordingly, we find thatthe Respondent's decision was a mandatory subjectof bargaining.4Having found that the Respondent had a manda-tory duty to bargain, we next need to determinewhat that duty entailed. Contrary to the judge, wedo not draw a distinction between the bargainingobligation in dispute and the general obligation tobargain to impasse prior to making unilateralchanges.It is well established that absent extenuating cir-cumstances, an employer must bargain to impasseprior to implementing a unilateral change in man-datory subjects of bargaining.5 In applying thisrule, the Board has not differentiated among thevarious mandatory subjects of bargaining. It wouldbe anomalous indeed if we were to permit an em-ployer, by raising the issue of plant closing in re-sponse to the Union's demands on mandatory eco-nomic bargaining subjects, to relieve itself of a pre-vious duty to bargain to impasse. The cases reliedon by the judge to support his conclusion that anemployer is not obligated to bargain to impasse inplant closing or relocation situations are inappo-site.6 They are concerned with the issues of ade-quate notice by an employer or adequate action bya union within the context of the general bargain-ing obligation defined above.Under the rule stated above, the Respondent wasrequired to bargain to impasse over its decision toclose the Hudson plant and to transfer the work tothe Spartanburg plant unless exceptional extenuat-ing circumstances existed. There is no evidence ofsuch circumstances. Consequently, we find that theRespondent had a duty to bargain to impassebefore making its decision.Having found that the Respondent was requiredto bargain to impasse, we now consider the lastissue•whether impasse had been reached prior tothe Respondent's decision on 25 March to close theplant and relocate the work. Whether there is gen-uine impasse in a particular situation turns on theentire collection of facts in each case. The Board inTaft Broadcasting Co., 163 NLRB 475, 478 (1967),stated:Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good4 Members Johansen and Babson agree with this conclusion because itis consistent with the Supreme Court's opinion in First National Mainte-nance Corp. v, NLRB, 452 U.S. 666 (1981), and because it is consistentwith any of the views expressed in the Board's decision in Otis Elevator.5 NLRB v. Katz, 369 U.S. 736 (1962).6 W G. Best Homes Corp., 253 NLRB 912 (1980); Love's Barbeque Res-taurant No. 62, 245 NLRB 78 (1979), and Lange Co., 222 NLRB 558(1976). 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfaith of the parties in negotiations, the lengthof negotiations, the importance of the issue orissues as to which there is a disagreement, thecontemporaneous understanding of the partiesas to the state of negotiations are all relevantfactors to be considered in deciding whetheran impasse in bargaining existed.Applying the foregoing standard to the instantcase, we find that the parties had not yet reachedimpasse. Although bargaining was apparently animpasse prior to 9 March, the Respondent's inter-jection of the possibility of closing of the Hudsonplant produced substantial bargaining concessionsby the Union. The Respondent demonstrated a lackof complete candor in subsequent discussion. Onlyone negotiating session was held concerning thepossibility of closing the Hudson plant. This possi-bility, with the resultant job loss, was of paramountimportance to employees and warranted a sufficientopportunity to discuss the various options availableand the economic considerations involved. No suchdiscussion occurred. In response to the Respond-ent's statement that it was considering closing theHudson plant, the Union on 23 March substantiallymodified its proposal to the Respondent on wages,benefits, and health insurance. The Union gave noindication that its revised proposals were final. TheRespondent failed to make any proposals, to com-ment about the Union's concessions, or to informthe Union that there would not be another oppor-tunity to negotiate. In sum, just as the Union hadmade substantial concessions in an attempt to meetthe Respondent's concerns about labor costs and tobreak the bargaining deadlock which had provokedthe Respondent to consider closing the Hudsonplant, the Respondent peremptorily foreclosed fur-ther negotiations prior to impasse.For all the reasons stated above, we fmd thatbargaining had not reached impasse when the Re-spondent decided to close the Hudson plant and torelocate the work permanently to the Respondent'sSpartanburg plant. Accordingly, we find that theRespondent violated Section 8(a)(5) and (1) bymaking that decision.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.In support of exceptions, the General Counseland Charging Party argue that the appropriateremedy would be an order directing the Respond-ent to reopen the Hudson plant. We find on theseparticulars that to do so would be unduly burden-some and is unnecessary to effectuate the policiesof the Act.7 We fmd that these policies will be suf-ficiently fulfilled by utilization of a make-wholeremedy for this economically motivated, unlawfulunilateral decision to close.9 Pursuant to thisremedy, we shall order the Respondent to recog-nize and bargain with the Union, on request, aboutits decision to close the Hudson plant and to trans-fer work permanently to its Spartanburg plant. Inorder to recreate as nearly as possible the situationat the time the Respondent should have bargained,and to make unit employees at the Hudson plantwhole for losses suffered as a result of the unlawfulfailure to bargain, we shall order the Respondentto pay employees their normal wages from 25March 1981,9 the date of the Hudson plant's clos-ing, until the earliest of the following conditionsare met: (1) the parties reach mutual agreementabout the plant closing and work-transfer decision;(2) good-faith bargaining results in a bona fide im-passe; (3) the Union fails to request bargainingwithin 10 days of this Decision and Order; or (4)the Union subsequently fails to bargain in goodfaith.1• Of course, if the Respondent decides toreopen the Hudson plant and offers to reinstate theabove employees to their same or substantiallyequivalent positions, its liability will cease as ofthat date. Backpay shall be based on the earningswhich these employees normally would have re-ceived during the applicable period less any net in-terim earnings, and shall be computed in themanner set forth in F. W. Woolworth Co., 90 NLRB289 (1950), with interest to be computed in themanner prescribed in New Horizons for the Retard-ed, 283 NLRB 1173 (1987).ORDERPursuant to Section 10(c) of the National LaborRelations Act, the National Labor Relations Boardorders that the Respondent, Arrow Automotive In-dustries, Inc., Farmingham, Massachusetts, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from7 See Dextra Industries, 273 NLRB 1660 (1985); Great Chinese Ameri-can Sewing Co., 227 NLRB 1670 (1977).8 National Family Opinion, 246 NLRB 521 (1979); Winn-Dixie Stores,147 NLRB 788 (1964).9 The fact that unit employees were on strike on 25 March does notaffect the remedy because it clearly would have been futile for them torequest reinstatement after the closing. In any event, the striking employ-ees did unconditionally offer to return to work by telegram dated 8April. The Respondent's backpay liability would at least begin with thisdate." As indicated in fn. 11 of the judge's decision, there is no issue in thiscase concerning the Respondent's obligation to bargain about the effectsof its decision to close the Hudson plant and to transfer work to theSpartanburg plant Our Order shall not be construed to mandate bargain-ing about this subject. ARROW AUTOMOTIVE INDUSTRIES491(a)Refusing to bargain collectively and in goodfaith with Local 1596, International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America, UAW, as the exclusive repre-sentative of its employees in the appropriate unitset forth below, concerning the decision to closethe Hudson, Massachusetts plant and to relocatethe work permanently to its Spartanburg, SouthCarolina plant. The appropriate unit is:All production and maintenance employees in-cluding group leaders and truck drivers em-ployed by the Respondent in its Hudson plant,but excluding quality control auditors, officeclerical employees, salesmen, confidential em-ployees, guards, watchmen, professional em-ployees and supervisors as defined in the Act.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in theabove-described appropriate unit with respect tothe decision to close the Hudson plant and transferthe work to the Spartanburg plant and, if an under-standing is reached, embody the understanding in asigned agreement.(b)Pay the terminated Hudson plant employeestheir normal wages in the manner and for theperiod set forth in the remedy section of this deci-sion.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to facilitate the de-termination of the amounts due each of the termi-nated Hudson plant employees.(d)Mail copies of the attached notice marked"Appendix" to all the Respondent's employeesemployed at its Hudson plant in the appropriateunit at the time of the closing.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to mail a copy of this notice toall employees who were employed by us at ourHudson, Massachusetts plant the time it closed on25 March 1981.WE WILL NOT refuse to bargain collectively andin good faith with Local 1596, International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW as the exclu-sive representative of our employees in the appro-priate unit set forth below, concerning the decisionto close the Hudson plant and relocate the work toour Spartanburg, South Carolina plant. The appro-priate unit is:All production and maintenance employees in-cluding group leaders and truck drivers em-ployed by us at our Hudson plant, but exclud-ing quality control auditors, office clerical em-ployees, salesmen, confidential employees,guards, watchmen, professional employees andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withthe Union as the exclusive bargaining representa-tive of all employees in the above-described appro-priate unit with respect to our decision to close theHudson plant and transfer the work to our Spartan-burg plant, including any disputes with respect tothe effectuation of the remedy set forth in the De-cision and Order of the National Labor RelationsBoard and, if an understanding is reached, embodyit in a signed agreement.WE WILL pay the terminated Hudson plant em-ployees their normal wages in the manner and forthe period required by the Decision and Order ofthe National Labor Relations Board.ARROW AUTOMOTIVE INDUSTRIES,INC.Anthony D. DaDalt, Esq., for the General Counsel.James F. Smith, Esq. (Constangy, Brooks & Smith), of At-lanta, Georgia, and Paul E. Stanzler, Esq. (Burns & Le-vinson), of Boston, Massachusetts, for the Respondent. 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJudith A. Scott, Esq., of Detroit, Michigan, for theCharging Party.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard in Boston, Massachusetts, onMarch 2 and 3, 1982, on the unfair labor practice chargefiled on,April 16, 1981, and a complaint issued on June18, 1981, which, as amended, alleged that Respondent re-fused to bargain in good faith by failing to negotiate withthe Union with respect to its decision to transfer workfrom its Hudson, Massachusetts plant to its Spartanburg,South Carolina plant, and by declining to furnish theUnion certain information requested by the Union andnecessary and relevant to the performance of the Union'sfunction as collective-bargaining representative.1 In itsduly filed answers, Respondent denied that any unfairlabor practices were committed.2 Following close of thehearing, briefs were filed on behalf of the General Coun-sel, the Charging Party, and the Respondent.On the entire record in this proceeding,3 including myopportunity to engage in direct observation of the wit-nesses while testifying and their demeanor, and after con-sideration of the posthearing briefs, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Massachusetts corporation engaged inthe remanufacture, sales and distribution of automotiveparts. At times material, Respondent had engaged inIt was alleged in pars. 13(a) through (g) of the complaint that certaininformation requested by the Union was not provided by the Respondent,in violation of the obligation to bargain in good faith. Although the Gen-eral Counsel maintains its position that the mformation was not deliveredin timely a fashion, the parties, for purposes of this proceeding, stipulatedthat on June 25, 1981, and thereafter, the Union obtained sufficient infor-mation to satisfy the requests referred to in pars. 13(a) through (g) of thecomplaint. Based thereon, an all-party request to amend the complaint bydeletion of par. 13 was granted by me.2 The complaint as originally issued on June 18, 1981, included an alle-gation in par. 10 to the effect that "the Union requested Respondent tonegotiate with respect to its decision to close the Hudson plant." On Feb-ruary 4, 1982, that paragraph was amended to recite that "the Union re-quested Respondent to negotiate with respect to Its decision to transferwork from the Hudson plant to the Spartanburg, South Carolina plant."In its amended answer to the complaint, Respondent urged that thisamendatory action by the Regional Director was invalid and that theGeneral Counsel thereby sought to circumvent the Supreme Court's deci-sion in First National Maintenance Corp. v. NLRB, 452 U.S. 666 (1981). Inaddition, it is argued that the amendment produces a distinct cause ofaction barred by Sec. 10(b) of the Act. For reasons fully stated at thehearing, which need not be repeated here, it is my view that the instantcase of action was maintainable under either of the supporting factual al-legations. Each version was sufficient to apprise Respondent of the un-lawful conduct with which it was charged. Thus, the amendment wasviewed by me as providing a dispensable form of additional specificitythat in no way influenced the contemplated scope of litigation under theSupreme Court's decision in First National Maintenance Corp., supra. Theclaim that the new allegation was barred by 10(b) is for this and otherreasons lacking in merit. See, e.g., NLRB v. Dinion Coil Co., Inc., 201F.2d 484 (2d Cir. 1952).3 The General Counsel and Respondent have moved to correct the of-ficial transcript of proceedings in numerous respects. Consistent there-with, and as tecollection confirms, the motions are granted to the extentindicated on Appendix attached thereto. [Omitted from publication.]such operations from its plants located in Spartanburg,South Carolina; Morri1ton, Arkansas; Santa Maria, Cali-fornia; and the primary location involved here Hudson,Massachusetts. In the course and conduct of the oper-ations, it is a fair inference and I fmd that Respondentannually purchases and receives as its plants goods andmaterials valued in excess of $50,000 shipped directlyfrom points located outside the States in which they arelocated and ships goods and materials valued in excess of$50,000 directly in interstate commerce.The complaint alleges, the answer admits, and I findthat Respondent is, and has been an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I fmdthat Local 1596, International Union, United Automo-bile, Aerospace & Agricultural Implement Workers ofAmerica, UAW is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThis case arises from an employer's implementation ofan economically founded decision to close a unionizedplant and to terminate employees at the location whiletransferring product operations from that facility to anexisting nonunion plant. Issue is taken whether the Em-ployer was obliged to bargain in good faith with respectto such a "decision" under the concept endorsed by theUnited States Supreme Court in Fibreboard Paper Prod-ucts v. NLRB, 379 U.S. 203 (1964), as the General Coun-sel and Charging Party contend, or whether, as Re-spondent argues, no such obligation existed when consid-ered in the light of the Court's more recent pronounce-ment in First National Maintenance Corp. v. NLRB, 452U.S. 666 (1981). Beyond this legal issue is the factualquestion, if such a duty is found to exist, whether Re-spondent bargained in good faith prior to implementationof its closedown decision.B. The Basic FactsRespondent's Hudson, Massachusetts plant was estab-lished in 1968. It was the oldest of Respondent's produc-tion facilities. Production and maintenance employees atthe facility had been represented by the Union since 1971on the basis of a certification issued by the NationalLabor Relations Board. Respondent and the Union,thereafter, had entered into successive collective-bargain-ing agreements, the most recent of which expired on No-vember 30, 1980. Prior thereto, contract renewal negotia-tions opened on October 22, 1980. Agreement could notbe reached. On March 25, 1981, the Union was notifiedthat the Hudson plant would be closed.On April 16, 1981, the Union filed unfair labor prac-tice charges alleging that Respondent in this respectfailed to meet its statutory bargaining obligations. ARROW AUTOMOTIVE INDUSTRIES493By way of background it is noted that Respondent is amultiplant enterprise. At the time of the Hudson shut-down, it functioned through plants located in Spartan-burg, South Carolina; Morrilton, Arkansas; and SantaMaria, California. These latter plants have never beenunionized. They are engaged in production of identicalproduct lines which parallel those formerly produced atHudson. Pursuant to Respondent's distribution and mar-keting practices, each of its respective plants primarilyproduce for customers in the separate geographic area inwhich they are located.Prior to announcement of the closedown decision, theparties met in contract renewal talks, without success, onnine separate occasions prior to December 1, 1980, andon February 25, 1981, with few changes of substance inthe position of the parties during the interim.4 On thislatter occasion, the Union was informed that the Compa-ny was not certain as how long it could keep its mostrecent contract proposal on the table, and that the Com-pany was considering two alternatives; namely, resumingoperations at the strike-bound Hudson facility utilizingpermanent replacements, or closing that plant permanent-1y.5Thereafter, a meeting of the union membership wasconducted on March 2, 1981, enabling employees to voteon acceptance or rejection of the Employer's last con-tract offer. The offer was rejected. The Company wasnotified of this development during the same week. Ac-cordingly, the strike, which from its inception effectivelycurtailed production at Hudson, continued.6According to the credited testimony of Watson, inearly March he had a conversation with James Ledbet-ter, Respondent's executive vice president, bearing onthe unsettled state of the negotiations. Ledbetter in-quired, "How long can this damn thing keep going on asit is," and then informed Watson that he wanted some-thing done and that closing of the plant was a consider-ation. Later, when Watson informed Ledbetter that theEmployer's contract offer had been rejected, Ledbetterindicated that "he was serious about wanting to close theplant." In consequence, as a first step toward that end,4 A complete company proposal had been made on November 30,1980. That, together with the original union proposal made on October22, 1980, were on the table as of February 25, 1981. Yet, while the strikecontinued at that time, little movement had been shown on the part ofthe Union. Indeed, Frank Ceccarom, the Union's chief spokesman in thenegotiations and a subregional Director of the UAW, conceded that atthe February session the Union failed to liberalize its prior demands. Inthe course of that meeting, the Company reoffered a previously with-drawn concession bearing upon safety shoes and prescription safety eye-glasses conditioned on the Union's immediate acceptance of the contract.6 The above is based on the credited testimony of Scott P. Watson, anattorney with the law firm of Constangy, Brooks & Smith. Watson actedas chief spokesman for the Respondent in these negotiations. In this re-spect, he was corroborated by Robert Holzwasser. Although an attemptto corroborate was made through the testunOny of Pamela Armstrong,personnel manager at the Hudson plant, I regard her testimony as unreli-able because I was not convinced that it was based on independent recol-lection. Ceccarom's denial that any such statement was made was not be-lieved.6 The Hudson plant serviced Respondent's market in the northeastsector of the United States. During the strike, customers in that areawere serviced from the Spartanburg facility, with orders of Hudson cus-tomers simply transferred, for production at Spartanburg.Watson drafted a telegram that was sent to the Union onMarch 9, 1981, and provided as follows:THIS IS TO NOTIFY YOU THAT THE EMPLOYER,ARROW AUTOMOTIVE INDUSTRIES, INC., HEREBYWITHDRAWS ALL OF ITS CONTRACT PROPOSALS PRE-VIOUSLY MADE. AT THE TIME, THE EMPLOYER NOWHAS UNDER CONSIDERATION A DECISION WHETHEROR NOT TO CONTINUE OPERATIONS AT ITS HUDSON,MA FACILITY. BEFORE A DECISION IS MADE IN THISREGARD, THE EMPLOYER SOLICITS YOUR INPUT ANDSUGGESTIONS. FOR THIS PURPOSE WE REQUEST AMEETING AT YOUR EARLIEST CONVENIENCE ON ORBEFORE TUESDAY, MARCH 24, 1981.7On March 23, the meeting contemplated by said thetelegram was held. Attending on behalf of the Companywere Watson, Armstrong, and Robert Holzwasser, Re-spondent's new products director. The Union was repre-sented by Ceccaroni, Vincent O'Fria, the president ofLocal 1596, Attorney Judith Scott, and Robert O'Byck,an International representative of the UAW. At theoutset O'Byck and Scott were not present. After a delay,however, Ceccaroni expressed a willingness to meet intheir absence. Watson agreed after receiving assurancesthat Ceccaroni would act as Union's spokesman. Themeeting was opened when Federal Mediator JamesArthur read the March 9 telegram. Ceccaroni was thenquestioned about the Union's response, whereupon hesimply suggested that the Company not close the plant.At this juncture, Watson asked if he had anything furtherto say. Ceccaroni responded in the negative, but did in-quire about the Company's reason for closing. WhenWatson indicated that it was "for economic consider-ations," Ceccaroni said "This is a good point in time tostop and wait for the experts to arrive." Watson agreedbut noted that the Hudson plant showed a loss of$1,092,000, in calendar year 1980. At this juncture, theparties recessed until the arrival of Attorney Scott andInternational Representative O'Byck. Upon their arrival,the Union requested a caucus. The session then resumedwith Ceccaroni informing the Company that the Unionhad prepared a 3-year contract proposal. He presentedthe proposal orally, there was some discussion in this re-spect, and Watson took notes. On conclusion of theUnion's presentation, Watson asked Ceccaroni if that wasall he had to present in response to the March 9 tele-gram. The former responded in the affirmative. Thequestion was repeated by Watson and answered in identi-cal fashion. The meeting ended when Watson informedCeccaroni that the Company would get back with him ina couple of days with our decision."7 See G.C. nth. 2, App. A According to the testimony of DavidKoontz, financial vice president of the Respondent, he was asked by Led-better during the first week of March to prepare an economic evaluation,calling for establishment of a distribution center for the New Englandarea to replace the Hudson plant. Koontz completed this report andmade it available to members of the board of directors on March 9.The foregoing is based on the credited testimony of Watson Watsonwas corroborated by Robert Holzwasser and Pamela Armstrong in allmaterial respects. Their testimony was accepted over that of Ceccaroniand Wilfred Lambert, an employee member of the negotiating committee.Continued 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThereafter, on the morning of March 25, Respondent'sboard of directors convened and elected to accept a rec-ommendation made by management that the Hudson op-eration be closed. In connection therewith, authority wasconferred on management executives to do such acts andthings in connection with the shut down as each of themmay deem appropriate to carry out the mandate of thisvote." No final decision was made concerning the dispo-sition of equipment, but it was deemed appropriate totransfer and utilize the machinery and equipment in otherplants if economically advisable.9 Consistent therewithRespondent, through its attorney, immediately sent atelegram to the Union, informing as follows:REGARDING ARROW AUTOMOTIVE INDUSTRIES, INC.,HUDSON MASS. AFTER CAREFUL CONSIDERTAION OFTHE UAW'S INPUT AND SUGGESTIONS DURING OURMEETING OF MARCH 23, 1981, AT THE BOSTON, FMCSOFFICES, THE EMPLOYER HAS MADE THE DECISIONTO CLOSE ITS HUDSON, MASS. PLANT FACILITY. EM-PLOYER REQUEST A MEETING AS SOON AS POSSIBLEFOR THE PURPOSE OF DISCUSSING THE EFFECT OFSUCH CLOSING ON THE BARGAINING UNIT EMPLOY-EES INVOLVED. SUGGEST SUCH MEETING BE HELDTHURSDAY, 3-26-81 OR FRIDAY, 3-27-81.By telegram of March 26, 1981, the Union registered itsprotest, in the following terms:IN RESPONSE TO YOUR TELEGRAM OF 3-25-81 UAWSTATES AS FOLLOWS:1.OUR DISCUSSION AND THE UAW PROPOSAL OF 3•25-81 EXPRESSLY BASED ON OUR UNDERSTANDINGTHAT ANY DISCUSSION REGARDING THE POSSIBLECLOSING OF THE HUDSON PLANT WAS TEMPORARILYSET ASIDE IN THE HOPE OF RESOLVING THE CUR-RENT CONTRACT IMPASSE IN THE NORMAL COLLEC-TIVE BARGAINING ARENA2.FACED WITH THE COMPANY'S REJECTION OF THEUAW 3-23-81 PROPOSAL UAW NOW DEMANDS IMME-DIATE BARGAINING OVER WHETHER OR NOT THEPLANT IS TO BE CLOSED. WE HAVE CERTAIN INFOR-MATION REQUESTS AND, PROPOSALS TO PRESENT ONTHIS SUBJECT. THE COMPANY HAS NOT YET MET ITSLEGAL OBLIGATION IN THIS AREA3.IF THE COMPANY DECIDES TO CLOSE THE PLANTFOLLOWING GOOD FAITH NEGOTIATIONS OVER THEDECISION WHETHER OR NOT TO CLOSE, WE WILLTHEN DEMAND BARGAINING OVER THE IMPACT OFTHE CLOSING ON OUR MEMBERSHIP. WE HEREBYI did not believe that in the initial confrontation of the parties, Ceccaroniasked Watson to put the plant closing aside and afford the Union achance to caucus to draft a 3-year proposal, which the Union would rec-ommend be ratified. In this respect, the version adduced from Respond-ent's witnesses impressed me as more logical and consistent, which wasaided to an extent by Lamberes concession that the idea that the Unionpresent a new contract proposal originated with Mediator Jim Arthur.Lambert's further acknowledgement that Ceccaroni was dubious aboutmakmg such proposal suggests that Ceccarom probably did not broachthat possibility to the Company until after consulting with Attorney Scottand International Representative O'Byck. It will be recalled that the par-ties had recessed prior to arrival of Scott and O'Byck.9 See G.0 Exh. 2, App B.CONFIRM A NEGOTIATION SESSION FOR FRIDAYMARCH 27 81 10AM AT FEDERAL MEDIATION INBOSTON.The parties again met on March 27, 1981. The Unionreiterated its demand for bargaining with respect to theshutdown decision and, in support thereof, requested in-formation arguably relevant thereto. The Respondent atthat juncture declined to furnish the requested informa-tion." As for the closedown decision itself, Respond-ent's refusal to bargain further was reiterated by Wat-son's declaration that the decision to close Hudson "wasirrevocable." Nonetheless, On inquiry by the Union's at-torney, Watson stated that he could not at that timeinform the Union whether work formerly performed atHudson was going to be transferred. He also deniedknowledge about the manner in which the Companywould dispose of Hudson's machinery and equipment."C. Concluding AnalysisI. The basic bargaining obligationAs a general proposition, the statutory obligation tobargain in good faith requires notice to and consultationwith exclusive representative prior to management's im-plementation of changes in "wages, hours and otherterms and condition of employment" as that standard ap-pears in Section 8(d) of the Act. Bargaining concerningsubjects falling within those terms is mandatory even ifmotivated economically and provoked by considerationsunrelated to union activity. In this proceeding there isevidence that Respondent may have fulfilled its statutoryobligation to bargain in good faith before deciding toclose the Hudson plant. However, before entertainingthat question, a threshold issue exists whether Respond-ent held a statutory duty to do so; a question whichturns on whether such a decision was within "wages,hours and other terms and conditions of employment"wages, hours and other terms and conditions of employ-ment," hence subjecting management's ability to act Uni-laterally to statutory constraints. It is noted initially thatthe critical language in Section 8(d) is not to be con-strued literally. "Congress deliberately left the words'wages, hours and other terms and conditions of employ-ment' without further defmition for it did not intend todeprive the Board of the power further to defme thoseterms in light of specific industrial practices."12 Twomajor decisions of the Supreme Court address the scopeof this statutory standard as it influences *hat otherwisemight be termed management prerogatives. In FibreboardPaper Products v. NLRB, 379 U.S. 203 (1964), it was heldthat a decision to contract out work of employees in abargaining unit is is mandatory subject of collective bar-gaining in circumstances where management's decisionwas founded on purely economic considerations. Thus," The information was not provided to the Union until June 25, 1981." The Company acknowledged its obligation to bargain about theimpact of its decision on Hudson employees The parties met again forthis purpose on May 21 and June 26. There is neither allegation nor claimthat Respondent violated its statutory bargaining obligation in this re-spect.12 First National Maintenance Corp v. NLRB, 452 U.S. 666, 675 (1981). ARROW AUTOMOTIVE INDUSTRIES495the withdrawal of unit work through subcontracting wasviewed as within the mandatory subjects covered bySection 8(d) of the Act, with the Court stating at 379U.S. at 213-214 as follows:The facts of the present case illustrate the propri-ety of submitting the dispute to collective negotia-tion. The Company's decision to contract out themaintenance work did not alter the Company'sbasic operation. The maintenance work still had tobe performed in the plant. No capital investmentwas contemplated; the Company merely replacedexisting employees with those of an independentcontractor to do the same work under similar con-ditions of employment. Therefore, to require theemployer to bargain about the matter would notsignificantly abridge his freedom to manage thebusiness.. . . Yet, it is contended that when an employercan effect cost savings in these respects by contract-ing the work out, there is no need to attempt toachieve similiar economics through negotiation withexisting employees or provide them with an oppor-tunity to negotiate a mutually acceptable alterna-tive. The short answer is that, although it is notpossible to say whether a satisfactory solution couldbe achieved national labor policy is founded uponthe congressional determination that the chances aregood enough to warrant subjecting such issues tothe process of collective negotiation.In 1981, that holding was afforded a further perspec-tive when the Court in First National Maintenance, supra,concluded that an employer was free to take unilateralaction and to deny the employee representative an op-portunity to consult with respect to a decision whereby asegment of its overall operation was terminated. Viewingsuch management action as materially distinct from theCourt's 1964 treatment of subcontracting, the Courtstated as follows:We conclude that the harm likely to be done to anemployer's need to operate freely in decidingwhether to shut down part of its business purely foreconomic reasons outweighs the incremental benefitthat might be gained through the union's participa-tion in making the decision, and we hold that thedecision itself is not part of • 8(d)'s "terms and con-ditions," . . . over which Congress has mandatedbargaining."The diverse results in Fibreboard and First NationalMaintenance were not lacking in common underpinnings.Both involved economically oriented management deci-sions that impacted adversely on the employees. Thus,these elements will not alone foretell what presentlymight be deemed as within or without Section 8(d). In-stead', the inquiry must focus on competing interest high-lighted by the Court in First National Maintenancethrough the following statement:13 452 LT S. at 686.Congress did not explicitly state what issues ofmutual concern to the union and management it in-tended to exclude from mandatory bargaining.Nonetheless, in view ,of an employer's need for un-encumbered decisionmaking, bargaining over man-agement decisions that have a substantial impact onthe continued availability of employment should berequired only if the benefit, for labor-managementrelations and the collective bargaining process, out-weighs the burden placed on the conduct of thebusiness."Thus, contrary to the Respondent, partial closedowndecisions will remain subject to Section 8(d) if the bene-fit for the collective-bargaining process outweighs theburden placed on the conduct of the business. The inter-ests of management were afforded primacy under thefacts before the Court in First National Maintenance.There, the employer involved was obligated to performmaintenance at a number of locations including a nursinghome. It hired its personnel separately for each custom-er, and did not transfer employees between locations. Itsemployees at the nursing home were newly organized,but prior to union certification at that location, the em-ployer, in view of an ongoing dispute with the nursinghome (Greenpark) over the maintenance fee and othermatters, notified the latter of its desire to cancel the con-tract. Later, the employer again notified the nursinghome that it would cancel its contract unless the mainte-nance fee was increased. The nursing home declined andthe employer terminated the contract, thus ending its op-eration at that location, requiring the discharge of its em-ployees.Justification for the view that interests served by col-lective bargaining would not take precedence over man-agement discretion on such facts was articulated by theCourt as follows:In order to illustrate the limits of our holding, weturn again to the specific facts of this case. First, wenote that when petitioner decided to terminate itsGreenpark contract, it had no intention to replacethe discharged employees or to move that operationelsewhere. Petitioner's sole purpose was to reduceits economic loss, and the union made no claim ofanti union aniumus. In addition, petitioner's disputewith Greenpark was solely over the size of themanagement fee Greenpark was willing to pay. Theunion had no control or authority over that fee.The most that the union could have offered wouldhave been advice and concessions that Greenpark,the third party upon whom rested the success orfailure of the contract, had no duty even to consid-er. These facts in particular distinguish this casefrom the subcontracting issue presented in Fibre-board. Further, the union was not selected as thebargaining representative or certified until well afterpetitioner's economic difficulties at Greenpark hadbegun. We thus are not faced with an employer'sabrogation of ongoing negotiations or existing bar-14 452 U.S. at 679. 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaining agreement. Finally, while petitioner's busi-ness enterprise did not involve the investment oflarge amounts of capital in single locations, we donot believe that the absence of "significant invest-ment or withdrawal of capital," General MotorsCorp., GMC Truck & Coach Div., 191 NLRB at 952,is crucial. The decision to halt work at this specificlocation represented a significant change in petition-er's operations, a change not unlike opening a newline of business or going out of business entirely.15This use of language limitation would seemingly pre-clude interpretation that compulsory bargaining wasruled out absolutely, regarding all partial shutdowns re-gardless of form. However, weight must also be accord-ed to the Court's expressed concern that the law developunder conditions affording predictability to managers:The concept of mandatory bargaining is premisedon the belief that collective discussions backed bythe parties' economic weapons will result in deci-sions that are better for both management and laborand for society as a whole. . . . This will be, how-ever, only if the subject proposed for discussion isamenable to resolution through the bargaining proc-ess. Management must be free from the constraintsof the bargaining process to the extent essential forthe running of a profitable business."An employer would have difficulty determining be-forehand whether it was faced with a situation re-quiring bargaining or one that involved economicnecessity sufficiently compelling to obviate the dutyto bargain. If it should decide to risk not bargaining,it might be faced ultimately with harsh remediesforcing it to pay large amounts of backpay to em-ployees who likely would have been discharged re-gardless of bargaining.. . .17To that end there is evidence that First National Mainte-nance adopted an absolute, per se approach, but utilizedlanguage of limitation to confirm that its holding per-tained solely to shutdowns that are accompanied byabandonment of a segment of the employer's oper-ations.18 In other words Fibreboard remains viable prece-dent with respect to business decisions that curtail anemployer's work force where there is no concommitantelimination of goods and services produced or operationsincidental thereto. That management action within thislatter category remained subject to compulsory bargain-ing was evident from the Court's exclusion from thescope of its holding, as follows:15 452 U.S. at 687, 688.16 452 U.S. at 678, 679,17 452 U.S. at 684, 685.18 First National Maintenance was not the first case in which statutoryrequirements were relaxed m circumstances where elimination of workwas accompanied by a partial "going out of business." An important dis-tinction was drawn on this very basis m Textile Workers v. DarlingtonMA: Co., 380 U.S. 263, 273, between subcontracting and runaway shopsituations and other management action in which profit is no longer pos-sible on the eliminated busmess operation.In this opinion we of course intimate no view as toother types of management decisions, such as plantrelocation, sales, other kinds of subcontracting, au-tomation, etc., which are to be considered on theirparticular facts. . . .19Plant relocation, subcontracting, automation, consolida-tion, and other forms of unit work transfer may as an in-cident result in complete shutdown of an operating facili-ty. Yet they have common attributes important to thesuitability of collective bargaining as a means of avoidingjob loss. Thus, through measures of this sort, manage-ment retains the product line or service in question aspart of its overall operation, but, more often than not,seeks to achieve greater efficiency solely through dis-placement of its own employees by means less costly orlabor intense. Thus, unlike permanent elimination of aproduct, business lines or service, as was the case in FirstNational Maintenance, competitive labor costs are inher-ently relevant, if not controlling, with respect to such de-cisions. In other words, enforced participation of thestatutory representative with respect to the latter pre-sents a far greater possibility of amicable accommodationthan when there is a total or partial going out of busi-ness. Accordingly, First National Maintenance is notviewed as absolutely excluding any and all closedowndecisions from the scope of mandatory collective bar-gaining. By restricting the holding to shutdowns, whichare incidential to and coextensive with a "going out ofbusiness," the action by the Supreme Court is reconcila-ble with both Fibreboard and the Court's declaration inFirst National Maintenance itself that traditional interpre-tations of Section 8(d) be preserved with respect to plantclosedowns if simply resulting from relocation, subcon-tracting, automation, consolidation, or transfers of unitwork, in which the scope of the operation remains un-changed, but represented employee interests are seriouslyimpeded.2•Consistent with this interpretation,21 it is concludedthat First National Maintenance is of no solace to Re-19 452 'U.S at 686 fn. 22.It is difficult to rationalize this class of management judgments, asbeing "akin to the decision whether to be m business at all." 452 U.S. at677.21 Independent research fads to disclose that the Board, to date, hasexpressed a view as to the scope of First National Maintenance Cf. Park-Ohio Industries, 257 NLRB 413 (1981) (interplant transfer of unit work);and Eastern Market Beef Pmcessing Corp., 259 NLRB 102 (1981) (dis-criminatory shutdown and transfer of work in violation of Section8(a)(3)). These cases, cited by the General Counsel and Charging Party,fail to disclose otherwise and are superfluous. Entitled to no greaterweight is the Respondent's reliance on the action of the Board m Brock-way Motor Trucks v. NLRB, 656 F 2d 32 (3d Cir. 1981). While that casewas pendmg on review, the Board consented to the entry of a decree de-nying enforcement of a pending 8(a)(5) and (1) order, which, in turn, wasbased on an employer's failure to bargain over its decision to shutdownpart of its business purely for economic reasons. That step was taken bythe Board in view of the supervening decisions by the Supreme Court inFirst National Maintenance. However, there is no conflict between such adisposition and the interpretation afforded First National Maintenanceherein. Brockway involved the shutdown of a service and distribution fa-cility, incidental to a decision by management to abandon in the localmarket area that segment of its business. Accordingly, Brockway isviewed as distinguishable on material grounds To the same effect isContinued ARROW AUTOMOTIVE INDUSTRIES497spondent herein. Thus, at the time of the Hudson close-down, Respondent had at least two other plants engagedin identical production operations. Pursuant to Respond-ent's established distribution policy, each plant primarilyproduced for the customers in specific and seperate geo-graphic areas in which they were located. Orders fromHudson's customers during the strike were transferredto, and the plant's market was serviced from, Respond-ent's Spartanburg plant. By virtues of the closedown, thistemporary measure became permanent. However, afterMarch 1981, the work force at Spartanburg was aug-mented by 100 jobs. Thus, Respondent did not abandonits Northeast market, customers, or product line, butsimply serviced that market through consolidated, ex-panded operations at a different facility.In concluding that Fibreboard is controlling and thatclosure of the Hudson plant was a mandatory subject ofbargaining, it is further noted that Respondent's decisiondid not arise in a context of urgency or in circumstanceswhere delayed implementation through collective bar-gaining would necessarily impose a hardship on theCompany. As indicated, because of the strike, operatingcosts were not accumulating at Hudson, and the North-east market was already being serviced from. the Spartan-burg plant. From the standpoint of disposition of equip-ment,2 2 real property, 2 3 and administration,24 the deci-sion, when objectively viewed, appears to have been to-tally executory when made and not subject to any formof final commitment for a considerable period of timethereafter. Also of significance, it would seem, is the factthat the decision involved here was provoked solely bywhat Respondent characterizes as the "Union's intransi-geance" during the contract renewal negotiations.Indeed, on this record, Respondent is in no position todeny that the unresolved state of negotiations, the ongo-ing strike, and its own view as to the Union's bargainingposture represented "the catalyst for the action." It istrue that Respondent urges that the closedown was justi-fied by factors independent of these union-related consid-erations. Nonetheless, the precipitant cause was conced-ed and the economic advantages cited by Respondentwere merely derivative benefits. Indeed, most of theseconsiderations involved economics in existence and read-ily available to Respondent's managers well in advanceNLRB v. Robin American Corp., 667 F.2d 1170 (5th Cir. 1982). In thatcase, the court, pointing to the supervening decision in First NationalMaintenance, simply deleted from a Board order provisions requiring theemployer to cease and desist from "closing any department or discontinu-ing any operation or type of work without notifying and bargaining withthe aforenamed imion." Consistent with the views expressed herein, suchan order was broad enough to include nonmandatory subjects of bargain-ing. Respondent also cites NLRB v. Gibraltar Industries, 653 F.2d 1091(6th Cir. 1981), a case decided only 5 weeks after the Supreme Courthanded down First National Maintenance. Although Gibraltar tends tosupport the view that shutdown-production transfer decisions are notsubject to a duty to engage in advance notification, the Board's nonad-herence to that view is evident from its petitions, first, for rehearing, andthan for rehearing en banc.22 Eighty-percent of the equipment was transferred to the Santa Mariaplant, 5 percent was sold, 10 percent put in storage, and 5 percent wasscrapped. See G.C. Exh. 2, p.4, stipulation 27.23 Respondent leased the plant from an entity owned by members ofthe Holzwasser family.24 The administrative headquarters remained at Hudson until moved toFramingham, Massachusetts, on September 15, 1981.of the negotiations which opened in October 1980.25 Insum, to bring into true focus the impact of collective bar-gaining on Respondent's action, one need only considerthe sequence of events furnishing the foreground of itsdecision. Thus, undisputed testimony established that atthe negotiation session of February 23, 1981, the Compa-ny actively pursued agreement to the point of makingconcessions conditioned on union acceptance of its com-plete proposal. That proposal was taken by the Union tothe membership on March 2, 1981. On March 9, 1981,after Respondent was notified that its proposal had beenrejected, it shifted the topic for negotiation to possibleplant closure. The sole supervening event was employeerejection of the last offer. According to my interpreta-tion, the issue concerning continued operation at theHudson location was presented to the Respondent'sboard of directors on March 27 solely because of the un-resolved state of the contract negotiations, and the direc-tors would not have acted on any of these historic andpreexisting economic considerations had that not beenthe case. The dispute herein was one which would seem"ideally suited" to resolution through collective bargain-ing. Accordingly, it is concluded that Respondent wasunder a duty to afford advance notification and an op-portunity to bargain to the Union before closing theHudson plant.2. Bargaining as to the closedownAs indicated, the Union's first information about a pos-sible shutdown did not come in the form of a fait accom-pli. By virtue of Respondent's telegram of March 9, theUnion was given both advance notice and Opportunity tobe heard with respect to the issue. This was followed bya single negotiating session that was held on March 23.At that time, the Union's position on the telegram wassolicited by Respondent's representative. However, itdoes not appear that the Union, in the 2 weeks, that fol-lowed the March 9 telegram, structured its strategy inspecific terms. Eventually, however, it did respond, butdid so in form of a contract proposal. Respondent's bar-gaining representatives listened, took notes, and inquiredabout certain elements thereof. Prior to the close of thesession, the Union was questioned twice as whether ithad anything further to add. Twice the Union respondedin the negative. Thereafter, Respondent was informedthat its answer would be forthcoming. On March 25, theCompany, through its board of directors, elected to per-manently close the Hudson plant, and informed theUnion that its contract proposal had been rejected.25 It is difficult to imagine that on March 27, 1981, the board of direc-tors was startled with the revelation that as the Hudson equipment wasvalued at an estimated $900,000, its utilization of the Santa Maria plantwould offset capital expenditures and hence the debt required to financethat new facility. Respondent's managers are also charged with long-heldknowledge that the Spartanburg plant operated at a higher profit ratiothan the Hudson plant, that in recent years sales had ' declined in thenortheast and that the Hudson plant had sustained lossess in the past. Al-though it is possible that the directors were not certain prior to the strikethat Spartanburg could produce satisfactorily for the northeast market,this consideration would have emerged well prior to consideration of apossible shutdown at Hudson 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe question that arises is whether the consultation af-forded by Respondent sufficed under standards of good-faith collective bargaining. Board precedent regardingthe quality of bargaining necessary to satisfy the 8(d) ob-ligation in connection with economically oriented man-agement decisions is less than clear. It would seem, how-ever, that an accommodation of employee interest to tra-ditional management prerogatives would be preservedonly if obligations exacted from employers in this area ofthe law afford opportunity to enhance the competitive'economic posture of represented employees, while doingas little damage as possible to the freedom of manage-ment to run the business. Pursuant to such a guideline,the possibility is diminishesd that Fibreboard will conferon labor organizations "a power that might be used tothwart management's intentions in a manner unrelated toany feasible solution the Union might propose."26 Undersuch a view, "Dnjanagement . . . [will] be - . . [subjectto] . . . the constraints of the bargaining process,"27only to the extent necessary to "promote the fundamen-tal purpose of the Act by bringing a problem of vitalconcern to labor and management within the frameworkestablished by Congress as most conducive to industrialpeace."28 The Board has recognized the need to avoidan undue infringement of management authority in thearea. Thus in Ozark Trailers, 161 NLRB 561, 568 (1966),the Board stated as follows:The argument has been made [that] to compel anemployer to bargain about a decision to relocate orterminate a portion of its business would significant-ly abridge his freedom to manage the business. Inthe first place, however, as we have pointed outtime and time again, an employer's obligation tobargain does not include the obligation to agree, butsolely to engage in full and frank discussion withthe collective bargaining representative in which abona fide effort will be made to explore possible al-ternatives, if any, that may achieve a mutually satis-factory accomodation of interest of both the em-ployer and the employees. If such efforts fail, theemployer is wholly free to make and effectuate hisdecision. Hence, to compel an employer to bargainis not to deprive him the freedom to manage hisbusiness.Thus, unlike principles applicable in the context of man-agement implementation of a negotiated term during ini-tial or contract renewal bargaining, "impasse" is not pre-requisite to management action in this area." Indeed, ithas been said that in connection with decisions of thetype involved herein, the employer need merely "notifythe representative and afford the opportunity to discussthat decision and to consider alternative proposals." SeeLange Co., 222 NLRB 558, 563 (1976); Love's Barbeque26 452 U.S. at 683.27 452 U.S. at 678.28 452 U.S. at 678.29 Cf. Columbia Records, 207 NLRB 993 (1973), in which in dictum anadministrative law judge stated that an employer was privileged to closeits recording studio "only after bargaining to an impasse."Restaurant No. 62, 245 NLRB 78, 113 (1979).3• A dutyof "diligence" is imposed on labor organizations to en-force its representational rights in such a context. SeeAmerican Bus Lines, 164 NLRB 1055, 1056 (1967). "Theemployer's obligation is merely to give the Union an op-portunity to persuade . . . ." W G.  Best Homes Coq.,253 NLRB 912, 920 (1980). And finally as stated by theSupreme Court itself in Fibreboard, supra, 379 U.S. 214:While "the Act does not encourage a party toengage in fruitless marathon discussions at the ex-pense of frank statement and support of his posi-tion," Labor Board v. American Nat. Ins. Co., 343U.S. 395, 404, it at least demands that the issues besubmitted to the mediatory influence of collectivenegotiations. As the Court of Appeals pointed out,"[i]t is not necessary that it be likely or probablethat the union will yield or supply a feasible solu-tion but rather that the union be afforded an oppor-tunity to meet management's legitimate complaintsthat its maintenance was unduly costly."The opportunity to bargain extended by Respondentherein might be viewed as less than a model of indulgentcandor. For, Respondent did not volunteer that Hudsonproduction was being considered for transfer to Spartan-burg, did not detail the economic benefits to be gleanedfrom closing, and did not inform the Union specificallythat the latter's proposal delivered at the March 23 ses-sion would be the last considered by management beforemaking the decision. While it might be observed in com-plete honesty that the Union herein was not afforded thetime and information required to engage in meaningfulbargaining, its own inaction ought be considered beforesubjecting Respondent to stringent restraints. Indeed,through preparation and inquisitiveness on the part ofthe Union, any shortcomings in its opportunity to consultmight have been averted. Considering the seriousness ofthe issue, the Union's stance at the negotiations failed toconvey a genuine will on its part to submit the close-down issue to the "mediatory influence of negotia-tions."31 It is significant in this respect that the Union8• CT. Wotn-Dixie Stores, 243 NLRB 972 (1979) (wage increase duringcontract negotiations). Management decisions to close a segment of oper-ation not tied to contract negotiations, on the other hand, lack the ele-ments of bypass and direct dealing. Furthermore, the exacerbating effectson contract issues may only be averted by requiring "impasse" before im-plementation of a negotiated term. As stated in this regard in NLRB aKatz, 369 U.S. 736 (1972), that:Unilateral action by an employer without prior discussion with theunion does amount to a refusal to negotiate about the affected condi-tions of employment under negotiation, and must of necessity ob-struct bargaining, contrary to the congressional policy It will oftendisclose an unwillingness to agree with the union. It will rarely bejustified by any reason of substance. [369 U.S. at 747.]Contrary to arguments made on behalf of the complaint, the bargainingover a new contract which preceded the March 9 telegram did not inten-sify Respondent's obligation in this proceeding. Prior thereto, no conces-sions had been made by the Union since the onset of the strike. At thatjuncture, the focal point legitimately shifted from the contractual issuesto the question of whether business operations would continue at theHudson location. There being no contention or allegation that prior toMarch 9 Respondent was guilty of bad faith, upon rejection by the Unionof the Employer's February 25 proposal, a bona fide impasse was againreached.21 379 U.S. at 214. ARROW AUTOMOTIVE INDUSTRIES499had been afforded 2 weeks to prepare a counterproposalin support of continued operations at Hudson, but it wasobvious that none had been prepared in advance of thesession. Indeed, when addressed as to its response to theMarch 9 telegram, the Union simply stated that the plantshould not be closed. Eventually, at the suggestion of aFederal mediator, the Union drafted a new contract pro-posal, its first since October 22, 1980. This gesture wouldobviously be taken as an effort to shift the focus fromdealing with the March 9 telegram on its own terms to aresumption of contract negotiation. When the back-ground is considered, Respondent could rightfullyassume that the Union was jockeying for time, stillsought improved conditions of work, and was not of amind to propose the kind of economic concessions thatwould warrant continued operation at Hudson. Thus, thenegotiating history shows that the March 23 session hadbeen preceded by lengthy contract talks in which theUnion merely submitted a single comprehensive propos-al. Indeed, on December 1, 1980, when the Union struck,an outstanding offer by the Employer was rejected, andduring the next 3 months before notification of the possi-ble closure on March 9, 1981, the strike continued. TheUnion made no significant effort to break the impasse.Not a single concession appears to have originated fromits side of the table during this period. From all appear-ances, the Union had bargained hard and firmly in questof its demands for a new contract, a stance which con-tributed to an atmosphere of impasse which foreshad-owed the March 23 meeting. The Union's somewhatgrudging effort to place the closedown issue into a nego-tiating posture that had proven protracted and fruitlessduring the previous 5 months imposed no further obliga-tion on Respondent. Having received the Union's pro-posal, Respondent was under no obligation to embarkfurther on step-by-step venture of unpredictable durationto discover how much the Union was willing to pay topreserve the plant.Although the issue is not free from doubt, it is myopinion that opportunity having been extended to theUnion to be heard with respect to the possible close-down decision, the Union was charged with responsibil-ity to take the initiative and act with immediacy in con-vincing the employer that the most economically advan-tageous course was preservation of the status quo. Al-though Respondent could have manifested more pa-tience, the issue is what the statute requires, and havinggiven the Union the opportunity to be heard, manage-ment thereafter was free to make a determination basedon what it viewed as the most efficacious course. Ac-cordingly, I fmd that the Respondent did not violateSection 8(a)(5) and (1) of the Act by failing to consult ingood faith with the Union before the deciding to closethe Hudson plant.32CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent did not fail to notify and consult withthe Union concerning its decision to close the Hudsonplant and relocate the work of that facility to its existingplant in Spartanburg, South Carolina, so as to violateSection 8(aX5) and (1) of the Act.[Recommended Order omitted from publication.]32 the General Counsel and Charging Party contend that Respondentwas guilty of subjective bad faith in connection with the cl•sedown deci-sion I take this as the substantive equivalent of a claim that Respondentwas actuated in this respect by a motive proscribed by Section 8(aX3) ofthe Act. Hence, the argument is no more than an effort to "back door"an issue which was neither alleged nor argued at any time prior to theclose of the hearing. Indeed, their claim can not be reconciled hereinwith the "purity of motive" implicit in the stipulation by all parties thatthe instant closedown was economically motivated. In any event, Re-spondent was not afforded advance notice of the issue and the matter wasnot subject to litigation fairly and in a fashion permitting inferences on afully developed record.